IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA INDICTMENT NO. CR419-0171
21 U.S.C. § 846
18 U.S.C. § 924(e)

18 U.S.C. § 856(a)(1)
18 U.S.C. § 1956(h)

Vv.

MATTHEW DULIN,
TRINH KAPU,

THANH NGUYEN,
IKAIKA KAPU,

MICAH KAPU,

PAUL GONNING II, and
CHANDLER MCMILLIAN.

ee eee ee eee ee ee

ORDER
Based upon the application of the Government, and for good cause shown therein, it is
hereby ORDERED:

That the above-styled cH and all process issued thereunder, be unsealed.

j Hf
So ORDERED this \_ day of October, 2019.
4]
Vitehr’A Le
[Vicky AY ka)

N. CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

Order Prepared by:

Frank M. Pennington, IT
Assistant United States Attorney
Telephone Number: 912-652-4422
